DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on 31 January 2022 is acknowledged.  The traversal is on the ground(s) that there are claims drawn to the same invention in the groups denominated as Invention I and II and that the proper restriction requirement is between two species: Species A (claims 1-5 and 9-15) and Species B (claims 6-8 and 16-20) - with the claims belonging to each species being indicated by Applicant.  This is found persuasive and therefore the presented restriction requirement is being instituted.
Claims 6-8 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31 January 2022.  Please note that in the reply, Applicant indicated that claims 6-8 and 16-18 were drawn to Species B and failed to mention claims 19 and 20, but since they depend on claim 16, will also be considered as part of Species B.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 April 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loh et al. (US Patent 7,914,099.)
Regarding claim 1, 
	Loh discloses a printing system [10 in fig. 1] comprising: 
a belt or a plurality of rollers [40/220 in fig. 1] onto which media is loaded [col. 2, lines 26-33]; 
a motor [60/330 in fig. 1] to rotate the belt or the rollers to continuously advance the media at a constant speed [col. 2, lines 26-33; col. 4, line 60 – col. 5, line 31]; 
a leading edge sensor [200 in fig. 1] to detect leading edges of the media as the media are advanced [col. 4, line 60 – col. 5, line 8; col. 5, lines 32-62; step 340 in fig. 2]; 
printing hardware [20 in fig. 1] to print a print job having a plurality of pages on the media as the media are advanced through a print zone incident to the printing hardware [col. 2, lines 14-25; col. 2, line 57 – col. 3, line 34]; and 


Regarding claim 2, 
	Loh further discloses wherein a distance between the leading edge sensor and the print zone is configurable between print jobs [col. 5, lines 9-62; col. 6, lines 15-46.]

Regarding claim 3, 
	Loh further discloses wherein the print job is of indefinite length as to a number of the pages of the print job [it is well-known that the printing system will perform the printing operation according to data and that multiple operations may be made to complete a print job.]

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4,
The primary reason for allowance for this claim is the inclusion of the limitations of the printing system of claim 1, further reciting wherein upon the leading edge sensor 
wherein upon completion of printing of the first page data, the logic hardware is to cause the printing hardware to print blank lines until the leading edge sensor has detected a position of a leading edge of a second medium advancing towards the print zone and the leading edge of the second medium has reached the print zone, and 
wherein the logic hardware is to cause the printing hardware to start printing second page data responsive to determining that the leading edge of the second medium has reached the print zone, based on the detected position of the leading edge of the second medium.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claim 5,
	This claim is considered to have allowable subject matter due to its dependency on claim 4.
	
Claims 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9,

upon detection of a position of a leading edge of a first medium advancing towards a print zone, starting printing of first page data responsive to determining that the leading edge of the first medium has reached the print zone, based on the detected position of the leading edge of the first medium; 
upon completion of printing of the first page data, printing blank lines until a position of a leading edge of a second medium advancing towards the print zone has been detected and the leading edge of the second medium has reached the print zone; and 
starting printing of second page data responsive to determining that the leading edge of the second medium has reached the print zone, based on the detected position of the leading edge of the second medium.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 10-15,
These claims are considered to be allowable due to their dependency on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNELLE M LEBRON/                                                                                                                                                                                                       Primary Examiner, Art Unit 2853